Citation Nr: 0504626	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to July 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which inter alia continued a 10 
percent rating for bilateral pes planus.   

The case was previously before the Board in February 1999, 
October 2003, and July 2004.  The Board cumulatively remanded 
the case to afford examinations of the veteran's flat feet.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDING OF FACT

The veteran's bilateral pes planus is no more than moderate 
in degree, and it is not manifested by objective evidence of 
marked deformity.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating for bilateral pes planus

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Acquired flatfoot is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004), as follows:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achilles on manipulation, not improved by 
orthopedic shoes or appliances:
Bilateral ......................................................... 50 percent
Unilateral .......................................................  30 percent

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:
Bilateral ......................................................... 30 percent
Unilateral .......................................................  20 percent

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achilles, 
pain on manipulation and use of the feet, 
bilateral or unilateral ................................. 10 percent

Mild; symptoms relieved by built-up shoe or arch 
support.........................................................  0 percent

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 10 percent for 
the veteran's flat feet.  Outpatient treatment records are 
negative for findings of severe pes planus.

A VA examiner noted in a May 2000 report that, although there 
was evidence of pes planus, the feet had no deformity.  
Summarizing the examiner's findings, there was no evidence of 
callous formation or abnormal gait.  The examiner found no 
evidence of significant shoe wear.  There were no skin or 
vascular changes.  The veteran was able to stand on his toes, 
heels, and he was able to squat.  The veteran's main problem 
was pain in the arches that increased with weight bearing.  
The examiner diagnosed pes planus, and noted that ranges of 
motion of the feet and ankles were with consideration of 
pain, fatigue, weakness, incoordination, and altered by 
repetition.

Summarizing the findings of a February 2004 VA examiner, it 
was very clear that the veteran had an antalgic gait with a 
high step on the right.  The veteran walked on the lateral 
sides of both feet.  The examiner's impression was that the 
veteran's pain appeared real and was described as a 7 to 10, 
on a scale of 10 being the most painful.  The examiner 
diagnosed bilateral pes planus.  The requested X-ray study 
revealed no bone or joint abnormalities, with widening of the 
angles of the plantar arches bilaterally.  The impression was 
bilateral pes planus.

Summarizing the findings of an August 2004 VA examiner, the 
veteran was ambulatory and walked without assistance or 
devices other than the insoles in his shoes.  Examination of 
the feet showed moderate flat feet bilaterally, which was 
noticeable more weight bearing.  There was no edema or 
instability.  The veteran complained of tenderness in the 
bottoms of the metatarsal bones.  The veteran reported that 
his right foot would hurt more than the left.  The veteran's 
weight bearing appeared unremarkable other than the increase 
in the flat feet as compared to no weight bearing.  He was 
able to stand on the tip of his toes and walked on his toes.  
He complained of pain in the metatarsal bone area when he did 
this, more on the right.  The veteran's gait was otherwise 
unremarkable.  The examiner noted the February 2004 VA x-ray 
study that showed the impression of bilateral pes planus.  
The assessment was bilateral, moderate pes planus.

The evidence of record shows that the veteran's bilateral pes 
planus is no more than moderate in degree, which level of 
disablement is consistent with the assigned evaluation.  
Further, there is nothing in the record to suggest that the 
service-connected disability is itself manifested by 
objective evidence of marked deformity.  Accordingly, the 
Board finds that the criteria for a higher schedular 
evaluation have not been met.

Here, the Board notes that the veteran has provided various 
medical and lay statements in support of this claim.  That 
is, although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with flatfoot, and there is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001)(benefit of 
doubt rule does not apply when preponderance of the evidence 
is against a claim).

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  This claim has been pending since 1997, 
prior to the enactment of the VCAA.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the claim 
here in question.  With regard to element (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in January 2004 and July 2004 informing him, among other 
things, that evidence was needed to show that his disability 
had gotten worse.  With regard to elements (2) and (3), the 
Board notes that the RO's January 2004 letter explained that 
it had not received any additional evidence since the October 
2003 Remand was issued.  The RO also explained that it would 
schedule him for an examination if warranted, and that he 
should tell the RO about any additional information and 
evidence that he wanted the RO to try to get for him.  The 
July 2004 letter echoed the January 2004 letter, asking for 
additional information relevant to his claim.  Finally, with 
respect to element (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains" to this claim.  

As a practical matter, however, the veteran has been amply 
notified of the need to provide such evidence.  The RO's 
January 2004 and July 2004 letters informed him of the 
evidence that was needed to substantiate his claim, and 
invited him to send the information describing additional 
evidence or send the evidence to the RO.  Further, the RO 
issued the veteran a March 2004 supplemental statement of the 
case that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  See also VAOPGCPREC 1-
2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding that the 
Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded several examinations.  No 
further development action is required.


ORDER

A rating in excess of 10 percent for flat feet is denied.



	                        
____________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


